DETAILED ACTION
Claims 1, 2, 6, 8, 11, 12, 16-27, 30, and 31 are currently pending in this Office action.  Claims 16-27, 30, and 31 are withdrawn as being directed to non-elected inventions.  Claims 3-5, 7, 9, 10, 13-15, 28, and 29 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 9, filed 12/15/2021, with respect to the rejection(s) of claim(s) 1, 2, 6, 8, 11, and 12 over Noro et al. (JP 11-199699 A, machine translation) in view of Sato et al. (US 8664338 B2) under 35 U.S.C. 103 have been fully considered and are persuasive.  The previous rejection is withdrawn in light of the amendment to claim 1 to specify that the “Mw of each of the two (meth)acrylic copolymers (A1a) and (A1b) of the mixture is between 1,000,000 g/mol and 12,000,000 g/mol.”  Namely, Sato at abstract teaches improving the melt strength of a vinyl chloride resin composition by including, as processability improver, a (meth)acrylic polymer powder having a weight average molecular weight (Mw) of 2,000,000 to 7,000,000 and containing 1 to 20 weight percent of (meth)acrylic polymer (A) (Mw of 10,000 to 300,000) and 80 to 99 weight percent of (meth)acrylic polymer (B) (Mw of 2,000,000 to 7,000,000). Therefore, the rejection has been withdrawn.

However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 8, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 at line 13-15 recites “the molecular weight Mw of each of the two (meth)acrylic copolymers (A1a) and (A1b) of the mixture is between 1,000,000 g/mol and 12,000,000 g/mol.”  This is new matter because it is inconsistent with the original disclosure.  The present specification at Par. 59 states:
the mass average molecular weight Mw of the (meth)acrylic copolymer (A1) or the two (meth)acrylic copolymers (A1a) and (A1b) comprising at least 50wt% of polymeric units coming from methyl methacrylate is at least 300 000g/mol, preferably at least 500 000g/mol, more 
See also Spec. ¶¶ 60, 61.  In other words the specification does not provide that “the molecular weight Mw of each of the two (meth)acrylic copolymers (A1a) and (A1b) of the mixture” possess the molecular weight as now claimed, but rather the Mw characterizes (A1a) and (A1b) together.
	The claims depending from claim 1 likewise contain new matter for this reason.
	Claim 11 also contains new matter for these reasons because lines 2-3 recite “Mw of said each of the two (meth)acrylic copolymers (A1a) and (A1b) of the mixture is between 1,000,000 g/mol and 10,000,000 g/mol.”
	Claim 12 similarly contains new matter because lines 2-3 recite “Mw of said each of the two (meth)acrylic copolymers (A1a) and (A1b) of the mixture is between 1,500,000 g/mol and 10,000,000 g/mol.”
	Appropriate correction is required.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites the limitation "halogen containing thermoplastic polymer" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claims 1, 2, 6, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Noro et al. (JP 11-199699 A, machine translation) in view of Rachwall (US 2011/0305862 A1).
	With respect to claims 1, 6, 11, and 12, Noro at claim 1 discloses a vinyl chloride resin composition containing plasticizer, 100 to 500 parts by weight (pbw) of an inorganic filler, and a bicarbonate. Example 1 under [0022] discloses a composition containing 100 parts by weight (pbw) of a vinyl chloride copolymer resin containing 95 weight percent vinyl chloride and 5 weight percent vinyl In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In this case, Noro teaches an amount of inorganic filler that overlaps with the presently claimed range of “between 50 phr and 200 phr.”
	Noro at [0016] teaches including further additives depending on the desired properties, but is silent as to a mixture of two (meth)acrylic copolymers (A1a) and (A1b) possessing a glass transition temperature (Tg) as presently claimed and the molecular weight Mw of each of (A1a) and (A1b).
	Rachwall at claim 12 discloses a thermoplastic compound comprising a polyvinyl chloride (PVC) matrix blended with from 5 to 90 weight percent of a composite polymer modifier of claim 1 therein. Claim 1 discloses a composite polymer modifier comprising a) form 99 to 1 weight percent of one or more inorganic fillers and b) from 1 to 99 weight percent of one or more polymeric process aids for a total of 100 weight percent. Given 90 weight percent of a composite polymer modifier containing 1 weight percent of a polymeric process aid and 99 weight percent of filler, the corresponding content per hundred parts matrix polymer (phr) of polymeric process aid and filler would be respectively 0.9 phr and 89.1 phr.  Each polymeric process aid is an acrylic copolymer with a molecular weight of 50,000 to 10,000,000 g/mol according to claim 2. [0027] discloses that the copolymer has a weight average molecular weight of 500,000 to 5,000,000 g/mol; and the acrylic copolymer contains 90 weight percent methyl methacrylate units and 10 weight percent butyl acrylate units. Claim 3 specifies that the mineral filler may be calcium carbonate, precipitated silica, clay, non-clay montmorillonite, zeolite, or perlite.  [0022], [0023] teach that a combination of two of the high molecular weight copolymer processing aids have good miscibility with thermoplastics in the melt, reduce the melt viscosity of the thermoplastic, and improve the processability of thermoplastics.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition can not have mutually exclusive properties.” A In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
	Here, the present specification at Examples 1 and 2 in Table 2 employ a processing aid that is an acrylic copolymer having a molecular weight of 4,500,00 g/mol; 90 weight percent methyl methacrylate units and 10 weight percent butyl acrylate units; and a Tg of 107°C. Rachwall at [0027] similarly discloses an acrylic copolymer with a molecular weight of up to 5,000,000 g/mol as a polymeric process aid, where the acrylic copolymer contains 90 weight percent methyl methacrylate units and 10 weight percent butyl acrylate units. Thus, Rachwall discloses an acrylic copolymer processing aid that is substantially similar, if not identical, to that disclosed by the present specification (based upon molecular weight and chemical structure) and so would reasonably be expected to possess a Tg within the claimed range.  As noted above, claim 1 of Rachwall teaches a mixture of two (meth)acrylic copolymers since it specifies “one or more polymeric process aids” each possessing the Tg and Mw therein.
	While Rachwall does not directly disclose a temperature (Tg) of the mixture of (meth)acrylic copolymers and the molecular weight Mw of each (meth)acrylic copolymer, since each of the claimed components is present and rendered obvious by the teachings Rachwall, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare an acrylic copolymer processing aid where the mixture of two (meth)acrylic copolymers possess a glass transition temperature within the presently claimed range.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	Given that Noro is directed to vinyl-chloride compositions and the advantages of the process of aid of Rachwall, it would have been obvious to a person skill in the art before the effective filing date of the claimed invention to include a processing aid as claimed in order to reduce the melt viscosity of and improve the processability of the vinyl chloride composition containing the same.
	With respect to claim 2, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. Here, the patentability of the claim is determined by the composition rather than the method of its preparation. Noro in view of Rachwall discloses composition comprising an acrylic copolymer processing aid, a filler or mixture of fillers, and a halogen containing polymer (PVC).
	With respect to claim 8, Noro at Example 1 under [0022] contains a mixture of two calcium carbonate fillers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763